DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipts of Applicant’s remarks and amended claims filed on January 20, 2022 is acknowledged. Claims 1, 6-7 are pending in this application. Claims 1 and 6 have been amended. Claims 2-5 are cancelled. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 1-7 because “onychomycosis” is spelled incorrectly as “onychomicosis” has been withdrawn in view of Applicant’s amendment to claim 1 to correct the spelling of “onychomycosis”. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 103535385) in view of Schwartz et al. (US 8,672,274) and Maibach et al. (US 6,846,837) has been withdrawn in view of Applicant’s amendment to claim 1 to recite percentages of 1,2-decanediol and thymus vulgaris essential oil, limit the keratolytic agent to consist of urea and lactic acid and the adhesive cationic polymer to polyquaternium-7.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Cai et a. (CN 103535385). Cai discloses an antimicrobial composition containing plant extracts and synergists.  The composition is useful against fungi (yeasts and molds) (abstract) and provides broad spectrum anti-fungal properties (paragraph 0002). 
The plant extract comprises thyme oil (paragraph 0016). It is noted that thyme oil is Thymus vulgaris essential oil. 
Synergist comprise 1,2-decanediol (paragraph 0017). 
Cai does not disclose a keratolytic agent or an adhesive cationic polymer. 
The instant specification on pages 6-7 disclose unexpected results for the specific combination now recited in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615